 JAYS FOODS, INC.423Jays Foods,Inc. and Robert Lull and Retail ClerksUnion Local 1550,affiliatedwith Retail ClerksInternational Association,AFL-CIONielsen Brothers Cartage Co.,Inc. and Robert Lull.Cases 13-CA-14889, 13-CA-14955, and 13-CA-14890February 24, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn September 3, 1976, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter,Respondents, Jays Foods,Inc., and Nielsen Brothers Cartage Co., Inc., filedexceptions and a brief, and the General Counsel filedexceptions and a brief. The Respondents and theGeneral Counsel filed answering briefs to the respec-tive exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.We agree with the findings of the AdministrativeLaw Judge that when Respondent Jays Foodscontracted out its delivery operation on November14, 1975, to Nielsen Brothers Cartage Co., Inc., anddischarged its truckdrivers, it did so for discriminato-ry reasons in violation of Section 8(a)(1) and (3) ofthe Act. However, we do not agree with the Adminis-trative Law Judge's recommended remedy for suchconduct, which does not require Respondent JaysFoods to resume its delivery operations and to offerreinstatement to the 26 discriminatees.As the Administrative Law Judge correctly pointsout, the remedy of resumption of operations is thenormal remedy in the factual situation here, particu-larly since the record shows that such a resumption ofoperations would not create any undue hardship.Respondent Jays Foods is a successful and finan-cially sound operation and had conducted its owndelivery operations for over 30 years. Although JaysFoods has contracted out this work to Nielsen, the1Respondent Jays Foods has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950),enfd 188 F 2d 362(C A 3, 1951)We havedelivery trucks and other equipment continue to behoused on Jays Foods' property and, in fact, thetrucks still have Jays Foods' name on them. Thetruckdrivers, now employed by Nielsen, report toJays Foods' premises, the same as before the con-tracting out. There they are dispatched daily by adispatcher employed by Nielsen from an office inJays Foods' plant.Under the provisions of the contract between JaysFoods and Nielsen, the agreement can be canceledupon 30 days' notice in writing by either party, andJays Foods has the right to repurchase the vehicles ata certain time period in accordance with the condi-tions set forth in the contract. Thus, the physical andlegal ties of the delivery service operations have notbeen completely severed, and Jays Foods' resumptionof the delivery operation at any time could be easilyeffected.Apparently, the reason the Administrative LawJudge did not consider it necessary to order JaysFoods to resume the delivery operations is that heconsidered the status quo as providing a substantiallyadequate affirmative remedy for the unfair laborpractices. He indicated he was strongly influenced bythe fact that Nielsen had eventually voluntarily hired23 of the 26 discharged employees to perform JaysFoods' delivery operation in apparently the samemanner as before. He also was persuaded by the factthat the wages and other benefits of the drivers maybe better than those enjoyed before Jays Foodscontracted out the operation. We find the rationale oftheAdministrative Law Judge unconvincing andlegally unsupportable under the facts of this case.2Admittedly, the discriminatees are paid a higherhourly rate working for Nielsen. However, part of thehigher wage scale can oe attributed to normal raiseswhich were periodically given, and it is pure specula-tion to assume, as does the Administrative LawJudge, that the truckdrivers would not have receivedsimilar raises, or that they would receive pay cuts ifthey returned to work for Jays Foods. Moreover, therecord shows that the discriminatees received mone-tary benefits at Jays Foods which they do not enjoy atNielsen, such as substantial yearly bonuses and freemeals and coffee. Furthermore, as the AdministrativeLaw Judge specifically noted, the seniority and jobsecurity at Nielsen, where they are now employeeswith low seniority,may not compare with thatenjoyed at Jays Foods.Our concern also is that the remedy recommendedby the Administrative Law Judge permits Respon-carefully examined the record and find no basis for reversing his findings.2Cf, e g,Walker Company,183 NLRB 1322 (1970),Bruce E Kronen.bergh and Herbert Schoenbrod d/b/a American Needle & Novelty Company,206 NLRB 534 (1973);Akron Novelty Manufacturing Company,224 NLRB998 (1976),Serv-U-Stores, Inc,225 NLRB 37 (1976),Sunflower NoveltyBags, Inc,225 NLRB 1331 (1976).228 NLRB No. 54 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent Jays Foods to be rewarded for its illegal activity.The organizational efforts of its employees have beeneffectively frustrated and Jays Foods has succeededin avoiding union organization.We find that thepayment of the modest amount of backpay requiredand the posting of the notices recommended by theAdministrative Law Judge are insufficient remediesto effectuate the policies of the Act.In brief, the remedy recommended by the Adminis-trative Law Judge falls short of making the discrimi-nateeswhole. The record shows that three truckdri-vers who had been discriminatorily discharged havenot been hired by Nielsen. In accepting a job withNielsen the other discriminatees are required underthe union security of the collective-bargaining con-tract to join a union not of their own choosing.Indeed, they must join a union which the majority ofthe employees in the Jays Foods' unit had earlierrejected.For the above reasons we shall require RespondentJays Foods to resume its former operations andreestablish thestatus quo ante,to the extent necessaryto provide jobs for those who desire reinstatement inJays Foods' employment as provided below.ADDITIONAL REMEDYHaving found that Respondent Jays Foods hasengaged in certain unfair labor practices, we shallorder it to cease and desist therefrom and take certainaffirmative action necessary to effectuate the policiesof the Act as recommended by the AdministrativeLaw Judge in the Remedy provided for in hisDecision.For the reasons discussed above, however, we havefound that the Administrative Law Judge's refusal torequire Respondent Jays Foods to resume its deliveryoperations would not effectuate the policies of theAct.Accordingly, we shall order that RespondentJays Foods reestablish that operation and reinstatethe employees discriminatorily discharged when thedeliverywork was contracted out. We shall alsoaward the employees involved backpay based on theearnings they normally would have received from thedate of their discharge to the date of Respondent JaysFoods' offer of reinstatement, less any net interimearnings,which shall be computed on a quarterlybasis, in the manner set forth in F. W.WoolworthCompany,90 NLRB 289 (1950), with interest at therate of 6 percent per annum as set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that the Respon-dent, Jays Foods, Inc., Chicago, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order as so modified:1.Substitute the following for paragraph 2(b):"(b) Reestablish its delivery operations and offer tothe following employees immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and make each of them whole for any lossof earnings they may have suffered in the mannerprovided in the section of the Board's Decision andOrder entitled `Additional Remedy':"SiebertKuikenGerald DildineRichardMcCormickCharlesMerrickJackWhelanRaymond PrincePaul KnottJames ChapmanAlbert PhilpDennis AltgilbersRobert LullEdward SallayHenry GoodmanCraigMullinsThomas RichardsLawrence RossiCharles DietzDavid ButkusJames PaluchRaymond HansenRobert VitnerLauren HodsonGary RedelspergerRonald DavisCharles VogelJohn Short"2.Delete paragraph 2(c) and reletter the followingparagraphs accordingly.3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To form, join, or assist labor organizationsTo bargain collectively through represen-tatives of their own choosingTo engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protectionTo refrain from any or all such activities,except as may be required by a legal agree-ment between an employer and the represen-tative of the employees.WE WILL NOT discharge or discriminate againstour employees because they join or help Retail JAYS FOODS, INC.425Clerks Union Local 1550, affiliated with RetailClerksInternationalAssociation,AFL-CIO, orLocal 705,InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT grant or promise togrant increas-es in wagesor other benefits in order to induce ouremployees not to engage in union activities.WE WILL NOT threaten to withhold wage in-creases orother benefits because our employeesengage inactivities on behalf of a union.WE WILL NOT threaten to close our operations,or any part of our operations, or contract out ouroperations, or sell our equipment because ouremployees have engaged in activities on behalf ofa union.WE WILL NOT coercively interrogate our em-ployees concerning membership in or activities onbehalf of a union.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexerciseof rights guaranteed by law.WE WILL offer Edward Olson immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent job,without prejudice to his seniority, or other rightsand privileges, or working conditions, and, WEWILL make Edward Olson whole for any loss ofpay or other benefits suffered by him as a result ofthe discriminationagainst him.WE WILL resume our delivery operations andtake the delivery operations away from NielsenCartage.We shall offer the employees namedbelow immediate and fullreinstatementto theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudice totheir seniority, or other rights, privileges, or otherworking conditions:SiebertKuikenRichardMcCormickJackWhelanPaul KnottAlbert PhilpRobert LullHenry GoodmanGerald DildineCharlesMerrickRaymond PrinceJames ChapmanDennis AltgilbersEdward SallayThomas RichardsCharles DietzJames PalachRobert VitnerGary RedelspergerCharles VogelJohn ShortLawrence RossiDavid ButkusRaymond HansenLauren HodsonRonald DavisCraigMullinsWE WILL make the employees named abovewhole for anyloss of earningsor benefits theymay have lost by reason of their discharge onNovember 14, 1975.JAYS FOODS, INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Chicago, Illinois, on April 26, 27, 28,29, and 30 and May 4, 5, and 6, 1976, upon complaintsissued inthe abovecases consolidatedby an order issuedon January 27, 1976.1 The consolidated complaints allegethat (a) Respondent Jays Foods, Inc. (herein sometimesJays)interrogated employees concerning union activities;granted a wage increase to induce employees to refrainfrom union activities;threatened to withhold a wageincrease from employees engaging in union activities;advised employeesthat managementof Jays was angry andwould sell its trucks and contract out its delivery operationsbecause employees had engaged in union activities; andstated that employees would lose benefits if a union wereselected as their representative,all in violation of Section8(a)(1)of the Act; (b) Respondent Jays, on or aboutNovember 14, 1975, ceased its delivery operations, sold itstrucks, and contracted its delivery operations to Respon-dent Nielsen Brothers Cartage Co.,Inc. (herein sometimesNielsen Cartage), and discharged 26 named employees,because its employees had engaged in union activities, all inviolationof Section 8(a)(1) and (3) of the Act; (c)Respondent Nielsen Cartage refused to hire 5 namedemployees (who had been discharged by Jays) because theyhad engaged in union activities, in violation of Section8(a)(1) and (3) of the Act; (d) Nielsen Cartage is and hasbeen a successor employer with respect to the deliveryoperationsof Jays,and at all material times had knowledgeof Jays' alleged unfair labor practicesin ceasingits deliveryoperations,selling its trucks,and contracting its deliveryoperations to Nielsen Cartage and discharging its employ-ees; and (e) Jays, on or about December 1, 1975, dischargedEdward Olsen because of his union or other protectedconcerted activities in violation of Section 8(a)(1) and (3) ofthe Act.The answers of Jays and Nielsen Cartage (sometimesjointly referred to as the Respondents)deny the commis-sionof the alleged unfair labor practices,but admitallegations in the complaints sufficientto justify theassertion of jurisdiction over Respondents under currentstandards of the Board. (Jays produced and distributedsnack foods in a recent annual period of a value in excess of$50,000 which it shipped in interstate commerce;Nielsen,engaged in the trucking and delivery business,an essentiallink in the chain of interstate commerce,in a recent annualperiod performed services valued in excess of $50,000 forenterprises which shipped goods valued in excess of $50,000ICharges in Cases 13-CA-14889 and 13-CA-14890 werefiledonNovember19, 1975, andchargesinCase 13-CA-14995 on December 9,1975. A consolidatedcomplaintin Cases 13-CA-14889 and 13-CA-14890issuedon January 22, 1976. Complaint in Case 13-CA-14955 issued onJanuary 26, 1976. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDdirectly ininterstatecommerce.) Respondents'answersadmit that Chicago Truck Drivers, Helpers and WarehouseWorkers Union (Independent) (herein the IndependentUnion) 2 and Local 705, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (herein the Teamsters), and Retail Clerks UnionLocal 1550, affiliated with Retail Clerks InternationalAssociation, AFL-CIO (herein the Retail Clerks), are labororganizations within the meaning of the Act.Upon the entire record in this case,3 from observation ofthe witnessesand their demeanor, and after due consider-ationof the briefs filed by General Counsel, Jays, andNielsen, I make the following:FINDINGSAND CONCLUSIONSA.Jays' Operations1.Description:Jays asserts that it is the largest indepen-dent snack food producer and distributor in the UnitedStateswith annualgross sales in excessof $30 million(Resp. Exh. 10). This operation which began, apparently ina smallway, in 1938, acquired its first tractor-trailer in 1942or 1943. At times material to this proceeding in 1975 (alldates hereinare in1975 unless otherwise noted), Jaysoperated a manufacturing plant in Chicago,Illinois,atwhich it produced or processedcertainsnack foods. Theseproducts are distributed to certain distribution points inChicago (and perhaps elsewhere) operated by Jays, whichare referred to herein as "branches," and to independentdistributors located in fourStates.To make deliveries fromitsplant to its branches and distributors, and amongbranches and distributors (referred to herein as deliveryoperations), Jays had acquired and owned 27 tractors and35 trailers and leased 2 additional tractors. These werelocatedatJays'plant out of which the truckdriversemployed by Jays in its delivery operations were dis-patched.4At the time Jays sold this equipment andcontracted out its delivery operations, it also had threeadditional trailers on order which had not then beendelivered. Immediately prior to November 17, when Jayscontracted out its delivery operations, it employed 26truckdrivers in this operation.Jays also employs driver-salesmen at various brancheswho take Jays' products from the branches and deliverthem to various grocery stores and other retail outlets onthe routes assigned to each individual driver. As iscustomary in this type of industry, the driver-salesmen areexpected to be on the lookout for new accounts in their areaand to aggressively push their employer's products.Other operations of Jays not directly involved in thisproceeding are not detailed in the record.2.Managerial and supervisory personnel:Principallyinvolved in this proceeding are the following:Leonard Japp,Sr., ispresident of Jays and clearlycontrols its day-to-day operations.2 Sometimes referred to as Fenner'sUnion in the transcript in referenceto the executive director of the Independent Union.3General Counsel's motion to correct the record by deleting the word"liar" at p 1262,1.18, and inserting the word"lawyer" in its place,which isunopposed, is hereby granted.*The term "truckdnvers" or "drivers" will be used to refer to employeesengaged in Jays' delivery operations to drive tractor-trader equipment, inSilasMartilla is executive vice president for marketing ofJays and is in charge of Jays' sales activities, and, prior toNovember 17, had responsibility for the delivery operationsdescribed above.John Staton, whose statusis at issuein this proceeding, iseither the shipping supervisor, as he described himself in hisprehearing affidavit to the General Counsel, or the assistantshipping supervisor, as he insisted in his testimony. The titleis not important here. In his affidavit, Staton states that hehas authority to hire and fire dock employees who work atJays' plant, which employees apparently, as normal in theindustry, load and unload trucks and handle merchandiseon the docks at Jays' plant. At the hearing, Staton testifiedthat he has authority to fire dock employees, but onlymakes recommendations as to their hire, some of which arenot followed.5 I am satisfied from observation of thewitnessesand from the record as a whole (e.g., Staton'spresence with management at meetings concerned withtruckdrivers' working conditions) that Staton's authority isgreater than Jays'witnessesadmit. In any event, since heexercisesone authority-the right to fire-set forth in thestatutory definition, he is clearly a supervisor within themeaning of the Act, and I so find.Arthur L. Timmons, Sr., whose status is also in dispute,carries the title of assistant to the sales manager, specialprojects. It is stated that Timmons is assistant to Martillaand Leonard Japp, Jr., but the record indicates that heprincipally reports to the former. Timmons is a son-in-lawof Japp, Sr., and though he does not himself own stock inJays, nor is he an officer of the corporation, his wife owns asubstantial amount of such stock and is a member of theboard of directors of Jays. One of Timmons' functions is tovisit consumers who have purchased Jays' products andhave made a complaint.He discussescustomers' com-plaints and attempts to explain the situations and appeasethe complainants. He may, offer the customer fresh productfor the product complained of. Timmons' reports ofproducts complained of are brought to production supervi-sors for corrective action. Timmons represents Jays atopenings of new stores of chain grocery firms, arranging forthe display of Jays' products.When Jays contemplatesexpanding into a new territory, Timmons would investigatethe area and may talk to grocery managers in that area onbehalf of Jays. He makes a report on this investigation toMartilla.He has some responsibility with respect tooverdue accounts of some chain stores supplied by Jays,although his testimony concerning this function tended tobe somewhat evasive to the point of being facetious. In theabsence of either the manager or theassistantmanager ofone of Jays' branches, Timmons will fill in for the absentmanager,sometimesfor several weeks, but it is denied thathe exercises the supervisory authority which admittedly themanager andthe assistant managerpossess. On occasion,Timmons has been assigned to ride with Jays' truckdriversand do a timestudy of their work. In this function,contradistinctionto Jays' "driver-salesmen,"who deliver its products toretail outletsSAt one pointStaton testifiedthat he did not have authority torecommend discharge. To the extent that thisis inconsistentwith his poortestimony that he has the right todischargeemployees,Staton's denial is notcredited. JAYSFOODS,INC.427Timmons has given truckdrivers road tests and writtenexaminations required by Government regulations andcertified to these facts as an authorized representative ofJays. Timmons testified that he also has gone out on a routeto substitute for an absent driver-salesman. Timmons ispaid on a salary basis, and receives in addition a commis-sion based on Jays' gross volume of sales. Martilla andJapp, Jr., are the only other individuals receiving suchcommission. Based on his income during a recent period, itwould seem that Timmons' income from Jays will substan-tially exceed $30,000 annually.The facts set forth and the record herein demonstratesthat Timmons is identified with and is part of the manage-ment of Jays. In the circumstances of this case, theemployees would reasonably understand that Timmonsspoke for Jays in matters affecting their employment.Considering all of the factors involved-particularly Tim-mons' close relationship to the owners of the business, hisauthority to represent Jays in dealings with the public, hisfrequent substitution for admitted supervisors (it was notshown that employees were informed that he had, asclaimed, less authority than the absent manager) and histesting, examining and certification of Jays' truckdrivers asqualified to be employed-in light of the provisions ofSections 2(13) and (2) of the Act, I find that Arthur L.Timmons, Sr., is an agent of Jays within the meaning of theAct, and that Timmons' conduct, as set forth hereinafter, isattributable to Respondent for the purposes of the Act. SeeAircraft Plating Company, Inc.,213 NLRB 664 (1974).As noted above, it is admitted that the managers andassistantmanagers of Jays' various branches are supervi-sors within the meaning of the Act. At times material to thisproceeding,William Brand was manager and Donald C.Skafgaard, Jr., was assistant manager of Jays' West Branchwhere Edward Olson was employed at the time of hisdischarge.B.Background and Summary of FactsThere have been several attempts to organize differentpartsof Jays' operations, some of which resulted inproceedings before the Board. The earliest of these broughtto my attention is reported in 129 NLRB 690 (1960). In thatinstance, in June 1959, a local of the International Associa-tion of Machinists sought to represent the maintenanceworkers employed by Jays to maintain approximately 115vehicles used in the delivery of its products. Jays opposedthe organization attempt, but, in an election on July 21,1959, the employees voted for the IAM by an overwhelmingmajority. Prior to certification, the IAM presented Jayswith a contract which it had with another area employer.Determining that the rates in the IAM contract were higherthan those it was then paying its maintenance employees,Jays' maintenance supervisor, Judkins (apparently the samemaintenance supervisor described in the present record),was instructed to contract out the maintenance operations.A final decision was made to close the maintenancedepartment on July 30, 9 days after the election and themaintenance employees were discharged on July 31. TheBoard found that the maintenance employees were dis-charged because they had sought to exercise their right tocollective bargaining guaranteed by the Act and that Jayshad thereby violated Section 8(a)(1) and(3).6 The Court ofAppeals for the Seventh Circuit set aside the Board'sDecision and Order,291 F.2d 317 (1961).For some time Jays also seems to have had considerabledispute and litigation with Local 1 of the Bakery Workers.See 148 NLRB 310 (1964) (sustaining union objections toelection);Jays Foods,Inc. v.Local Union #1, AmericanBakery andConfectioneryWorkers'InternationalUnion,AFL-CIO,57 LRRM 2495, 50 LC 1 19,324(C.A. 1, 1964)(dismissing Jays' petition for review of Board's Orderdirecting an election),cert. denied379 U.S. 969(1965); 255F.Supp.822 (1966) (involving a state court suit against thebakers union).In 1973, the Independent Union(also called Fenner'sUnion)won an election conductedby theBoard and wascertified as the bargaining representative of Jays'truckdriv-ers.Jays'vice president,Martilla, testified that Jays andthe Independent Union came to an agreement on the termsof a bargaining contract.It appears that the IndependentUnion then advised the drivers that if they did not acceptthis agreement that Union would no longer represent them.When the drivers rejected the contract proposal,the Unionon February 13, 1974,advised the employees that theUnion would no longer negotiate for them and withdrew asthe employees'collective-bargaining representative. Jaysthen requested the Regional Office of the Board to revokethe certification of the Independent Union and on MarchIF,1974,the certification was revoked.Jays,however,assured the drivers that it would pay the various raiseswhich had been agreed to with the Independent Union.In 1975,Jays' employees became involved in two unionorganizational attempts.In July, the Retail Clerks filed apetition to represent the Company's driver-salesmen. TheRetail Clerks lost the election on October 2, 1975. Mean-while,a group of Jays' truckdrivers, on September 26, upsetat the results of the Company's request that they forgo thewage raise promisedfor July1, sought the assistance of theTeamsters. A further meeting between the Teamsters andthe truckdrivers was set for October 4. However, onOctober 3,Jays suddenly announced to the truckdriversthat the wage raise they had been asked previously to forgountil the first of the year would be granted immediately.Moreover, as discussed in more detail hereinafter, just 2days before granting this raise to the truckdrivers (and 1day before the Retail Clerks election), Jays asserts that itinformedAdolph J.Nielsen, president of Nielsen Cartage,that Jays would contract out to Nielsen the deliveryoperations in which the truckdrivers were then employed.The truckdrivers were notified of this on November 14 andNielsen Cartage took over Jays'delivery operations onNovember 17, employing some,but not all,of Jays'truckdrivers.6 In coming to this conclusion the Board and the Trial Examinerdiscredited Jays' contention that it had long considered contracting out itsmaintenanceoperations.It is alsonoted (as discussed further hereinafter)that the Trial Examinerin thatcase placedsome emphasison the fact that,prior to contractingout its maintenancework, Jays did not make acomparative cost study and offered no proof that the contracting out hadactually been economically motivated. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDEdward Olsen,who had been one of the observers for theRetail Clerks at the election on October 2, was disch'rgedon December 1.Case13-CA-14889Case 13-CA-14889 essentially involves the charge thatJays discontinued its delivery operations,sold its trucks,contracted out its delivery operations,and discharged itstruckdrivers engaged in those operations because of thedrivers' activities in respect to the Teamsters and that Jaysengaged in certain independent violationsof the Act.1.Union activityAbout the last of June 1975, Jays called a meeting of itstruckdrivers in the late afternoon at the plant.Martina,Staton,Joe Whalen(vice president in charge of advertisingand a son-in-lawof Japp, Sr.), and Judkins were present formanagement.Martina advised the employees that, becauseof certaineconomicstrictureswhich the Company wasexperiencing,Jays was trying to cut back on expenditures.He referred to the 32-cent-per-hour raise that would be duethe truckdrivers on July 1 under the commitment made tothem after the Independent Union withdrew as theirrepresentative,and requested their cooperation in agreeingto forgo the increase until the first of the following year.After the management personnel had left the room, thetruckdrivers, led by Robert Lull, voted to agree with theCompany's request and Lull advised Martilla that thetruckdrivers would cooperate and the wage increase couldbe deferred as Martina had requested.The truckdrivers, or some of them, thereafter becamedisillusionedwith this decision, based mainly on theirdiscovery that the Company had thereafter employed a newproduction supervisor who they thought was being paid inpart with their deferred pay raise. For some time theydiscussed contacting the Teamsters. Six truckdrivers (Lull,Kuiken,McCormick, Goodman, Paluch, and Hodson)finallymet with agents of the Teamsters, on September 26,at the Teamstershall.All of themsigned authorizationcards for the Teamsters. At this meeting the Teamstersagents toldthe employees that the Teamsters would not beinterested in becoming involved unless assured that amajority of the truckdrivers desired representation by theTeamsters. It was agreed that the six employees wouldattempt to have as many of the truckdrivers as possibleattend a meeting with Teamsters agents on Saturday,October 4. During the succeeding week, this was muchtalked about among the truckdrivers with the result thatalmost all the truckdrivers employed by Jays attended themeeting at a local motel.However, for reasons not shownby the record, the Teamsters agents did not appear aspromised, and did not contact the truckdrivers to explainthat they would not come to the meeting.Knowledge of this activity to secure representation by theTeamsters was soon known to Jays. Thus, when StatonrThis clearly referredtoMartilla'spromiseto abide bythe wageprovisionsof the proposedagreement with the Independent Union8At the hearing,General Counseloffered Chapman's prehearingaffida-vit assertedlyto rebut an implied chargeof recently fabricated testimonyinherent in the cross-examinationof Chapman.I rejectedthis offer. Generalreturned from vacation in September, he was told that thetruckdrivers were contacting the Union. (Staton states thathe does not recall who told him this and denies that heknew what union was involved.)Staton thereupon ques-tioned several truckdrivers as to whether the employees hadcontacted the Union, and asked why they would want aunion,stating his understanding that the employees had anagreement with Martilla.7Staton received only negativeresponses from the employees to his questions. Staton'sconduct isalleged as interrogationviolative of the Act. Thiswill be dealt with hereinafter.2.Alleged interference with, and restraint andcoercion of employeesa.The October 3meetingAfter the close of the representation election on October2,which was lost by the Retail Clerks, Martilla advisedJapp, Sr., that Martilla was going to hold a meeting with thetruckdrivers the next evening and intended to advise themthat Jays would restore the wage increase which had beendeferred since July 1. At the meeting on October 3,attended by Martina, Staton, Whalen, and Judkins onbehalf of Jays, Martilla told the truckdrivers that he hadintended to have a meeting with them for some time butthathe had been too busy. After a few queries onoperational matters, according to the credited testimony oftruckdriver Robert Lull,Martilla told the employees thattheCompany's financial condition, as shown by anauditor's report, had so improved that Jays could give thetruckdrivers their deferred raise immediately "rather thanwait untilthe first of the year." Lull testified that thenMartilla asserted that he had heard that "a few of youfellows have contacted a union," that if he knew who theemployees were who were involved in this, he would notgive them the raise, but since he did not know, he wouldhave to give the raise to all. Martina further stated, "I don'tknow what the hell you fellows want, but if you want aunion, why don't you go back to Fenners' union because hegot you this [holding up the proposed agreement with theIndependent Union]," and "you fellows aren't loyal toanyone but yourselves."This version of the October 3 meeting was substantiallysupported by the testimony of General Counsel's witnessesJames Chapman,8 Gary Redelsperger, James Paluch, andRichard McCormick. In addition, Ronald Davis, a truck-driver who came in at the very end of the meeting, recalled,on cross-examination, that he had heard Martina "saysomething about why don't you guys try to get Fenner'sunion back in here."Martilla's versionof thismeetingdiffers from Lull'sprincipallyin his denialthat he knew about the truckdriv-ers'union activity at the time and, therefore, did notindicate at the meeting that he knew about their unionactivity; in his denial that he said that if he knew who wasinvolved in the union activity those employees would notCounsel complains of this in his brief. I have since reconsidered my ruling inlight of the discussionofRule 801(d)(l) in Redden and Saltzburg,FederalRules ofEvidence Manual(Michie 1975),and have some question whether myrulingwas correct.However, since I credit Chapman the issue is notimportant. JAYS FOODS, INC.429receive the raise;and in his denial that he advised thetruckdrivers to go to Fenner's Union if they wanted aunion.Martilla states he did advise the employees"that itwas my opinion that not all of them really deserved [theraise ] in view of things that had happened since thefirst ofJuly butbecause of the fact that I didn't specifically knowwho these people were. . .Iwould give everyone the 32cent an hour pay raise," and that this"was living up to thecommitment that we had had with them after Fenner'sunion walked away."9Martilla's denials were substantiallycorroboratedby Whalen andStaton.Whalen also recalledthatMartilla "said something like, `I'm not sure thateveryone deserves a blanket raise,but that's according tothe agreement and we are going to live up to it., "I have credited Lull's version of this meeting because heimpressed me as an honest straightforward witness whosetestimonywas corroborated by other witnesses.Davis'testimony as to the single remark he heard at the end of themeeting,in particular,impressed me as having the ring oftruth and accuracy in supportof Lull's version.I do notcreditMartilla's denial that he was aware of truckdriverunion activity.The record as a whole,as discussed herein,convincesme that Respondent was well aware of thisactivity.Staton's admissions have been referred to previ-ously.Respondent gives no convincing reason for announcingthis raise on the day before the men were scheduled to meetwith the Teamsters.The men understood that the raises hadbeen deferred to January.The timing of this action,Martilla's antiunion comments at the meeting,and remarksmade by Japp,Sr., after the meeting, as discussed below, inlight of the entire record,are convincing and Ifmd that thegrant of the wage raise was to counteract the truckdrivers'union activities.I further fmd that Martilla's statement thathe would not give the raise to those active in unionactivities,if he knew them, contained an implied threat ofreprisal for those who continued in such unionactivity. Bysuch conduct Respondent interfered with,restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.b.Aftermath of the October 3 meeting(1) Immediately after the meeting and on their way out,truckdrivers Ronald Davis and Charles Dietz went into thedispatch office.Davis states that while they were there,Japp, Sr., came into the office and spoke to them.According to Davis, Japp said he hoped that the men werehappy with the 32-cent raise which they had received. Jappfurther said that he heard that the men were "going to havea meetingtomorrow," and, in answer to Davis' affirmativereply, then asked if Davis and Dietz were going to themeeting.Davis indicated that this depended on his wife'splans for him, and that Dietz replied that he did not thinkhe could attend. Japp expressed his disapproval of theirattending the meeting and stated that he knew who thetroublemakers were who were trying to get the Union in-Lull, Goodman, and Vitner-and said that if the employeessigned cards to bring the Union in, he would "close the9At another point, Martilla testified that he told the men, morespecifically, thatsomedid not deserve theraise"because of the kind of worktheyhad been performing" since July 1. He asserted that this comment wasdoors."Davis asserted that Japp also questioned theemployees as to their opinion of the Union. Davis repliedthat his wife thought that Jays' benefits were equal to whattheUnion might secure, but, since he held a unionwithdrawal card, "it would help me to carry my card,because I wasn't getting any younger."Japp, who states that he does not know Davis or Dietz,denied that he had a conversation with any employee of thecharacter related by Davis. Japp, in particular, testified thathe left the plant about 3 or 3:30 in the afternoon and wasnot present on the premises at the time of the meeting withthemen or thereafter. Japp could give no reason forrecalling what time he left the plant on that day, except thatas "a general thing, if the plant wasn't running, I left early."He could not remember, on cross-examination, what timehe left the plant on the next following Friday, and statedthat he was able to recall his movements on October 3 aftercounsel jogged his memory on the subject, though he couldnot recall what counsel said.Dietz did not testify. Neither counsel called him, nor wasthere any showing that he was available to testify. No otherwitness recalled seeing Japp, Sr., about the plant after themeeting.Counsel for Jays, in his brief, places particular stress onthe time element involved as impeaching Davis. Thus,Davis, who came in at the very end of Martilla's meetingwith the men, asserted that the conversation with Jappoccurred "shortly after the meeting," at "approximately6:15 p.m." Counsel points out that the meeting began about5 p.m., was of short duration, and was over no later than5:30 p.m.My impression of Davis at the hearing was that of arather intent witness trying to give accurate testimony. I donot believe that he fabricated this incident out of wholecloth.After giving careful consideration to the factors setforth above and the entire record, I credit Davis' accountset forth.I find that by the threat made by Japp, Sr., to "close thedoors" if the employees brought the Teamsters in, Jaysviolated Section 8(a)(1) of the Act. I do not believe that inthe circumstances of this case, Japp's remarks conveyed animpression of surveillance, as General Counsel alleges. Therecord shows that the drivers' activities were much dis-cussed by the drivers and by supervisors, and were knownto Jays' management. Without some clearer indication thatJapp was referring to a surreptitious source, I find that thisallegation has not been proved. The allegation of illegalinterrogation of Davis by Japp will be considered hereinaf-ter.General Counsel agrees that no proof was adduced insupport of allegation VI(h) of the complaint that Japp, Sr.,threatened to withdraw certain benefits if the Union camein. It will be recommended that this allegation be dismissed.(2)After the meeting, truckdriver Lull, together withsome other truckdrivers, and Supervisor Staton went to anearby tavern. During the course of a conversation inwhich Lull was asserting that he hoped there would be agood turnout of drivers at the meeting the next day, for hefelt that "Jays is sure afraid of the Teamsters," Staton calledbased upon a rathervague, unspecific, and undocumented statement madeby Shipping Supervisor Neal that some of the truckdnvers were "dogging it." 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDLull aside, apart from the other men, and told him, "Bob,you know the old man is talking about selling the fleet."Lull replied that he had heard this for a long time, to whichStaton answered, "Well, this time the old man is serious."Staton admitted in his testimony that, in this conversa-tion, he told Lull "if the fellows keep fooling around likethis, the old man is liable to sell thesemi-truck operations."The record makes it quite clear that Staton was referring tothe drivers' union activities.10Staton gave two reasons for his statement to Lull on thisoccasion.He first said that this statement expressed hisopinion "that management was going to get fed up with theharassment they were getting. . . . All these meetings wehad, so forth, and discontent."" He further stated that hewas prompted to say this to Lull by seeing a strangerwandering around the plant who someone told him wasNielsen of Nielsen Cartage 12 Staton denied that anyone inmanagementtold him, prior to November, about the "saleof the cartage operation." Based upon my assessment ofStaton's testimony, and the whole record, I am not inclinedto credit his denial.I fmd that by Staton's threat that the trucking operationwould be sold if the employees continued in their unionactivities, Jays violated Section 8(axl) of the Act.c.Other alleged violations of Section 8(a)(1)(1)Driver James Paluch testified that in the month ofOctober, sometime after the October 3 meeting, when hewas at Jays' North Branch operation, Art Timmons, whofrequently substituted for branch managers, engaged him inconversation. After an initial greeting, Timmons said, "Ihear you guys are starting this union stuff again," to whichPaluch answered that he did not know anything about itand did not want to know. (Paluch, in fact, had been one ofthe group that originally visited the Teamsters hall and hadsigned an authorization card.) Timmons then stated, "Well,I'll tell you one thing, you are getting the old man prettymad and he is going to sell the trucks."Timmons recalled being at the North Branch in October,but denied substituting for the branch management at thetime.He did not recall having any conversation withPaluch during this period, but denied having the conversa-tion attributed to him by Paluch. Timmons further admit-ted that during this period in October, he heard "scuttle-butt" and hearsay of union activities on the part of thetractor-trailerdrivers, stating that the "scuttlebutt .. .flowed throughout." 13 Timmons, like Staton, testified thathe was not informed of or consulted about the impending"deal" with Nielsen prior to November 14.'o Staton's attempt to deny that he "knew"of the men's union activities,but only"assumed"they had contacted the Union was not persuasive.Indeed,the conversation at the tavern from which he withdrew with Lullnecessarily informed him that there was to be a union meeting with theTeamsters.Staton in his prehearmg affidavit stated that"by this time," he"knew"the drivers had contacted the Union.I do not credit Staton's denialthat he was aware at that time of "any union activities by the drivers," or thathe did not know the drivers had contacted the Union.11Later,Staton stated that by"harassment"he did not"necessarily meanUnion harassment,"and then said, "I didn'tmean union." In the absence ofany better explanation,and on the record as a whole,Ifind,as has beennoted,that Staton was indeed speaking of the drivers'union activities.12Nielsen's testimony, however, was that when Nielsen first came to theI find that Timmons made the statements testified to byPaluch as set forth above.(2)Driver Siebert Kuiken testified that on or aboutNovember 5 Supervisor Staton said to him, "I heard thatyou fellows are going to join the Union or talking aboutjoining the union, and ... if you do ... the Old Man isgoing to sellthe fleet." When Kuiken protested that he hadheard this before, Staton replied that "this timehe meansit." Staton, in substance, admits this conversation.Ifind that by Staton's threat to Kuiken and Timmons'threat to Paluch that if the drivers persisted in their unionactivity Jays wouldsell itstrucks, which the drivers wereemployed to drive, Jays violated Section 8(axl) of the Act.As has been noted hereinabove, Jays' management andsupervisorsengagedin considerable interrogation of em-ployees concerning their union desires and activities. Muchof this questioning occurred in a context of coercion andrestraint, and several of the employees refused to answercandidly. Respondent offers no valid reason to justify thiscourse of conduct. On this record, I fmd that Staton'sadmitted interrogation of several employees, Japp's ques-tioning of Davis and Dietz, and Timmons' questioning ofPaluch had a natural tendency, in the circumstances, tointerferewith, restrain, and coerce the employees in theexerciseof their rights under the Act and, therefore, by suchconduct, Respondent Jays violated Section 8(a)(1) of theAct.3.The decision to contract Jays' deliveryoperationsa.ThenegotiationsFor a long time prior to 1975 severalcartage companiesin the Chicagoarea, includingNielsen Cartage, had soughtto have Jays contract out Jay's delivery operations. Theseadvances had uniformly been resisted by Jays onthe basisthat it was performing a highly successful operation in anefficientmanner.According to the testimony of Martillaand Adolph Nielsen, it would appear that Nielsen wasspecifically well regarded by Jays'managementbecause ofpersonal friendship between the Nielsen and Jappfamilies.Nielsen and Martillawere membersof the same countryclub and met thereat regular intervals.Nevertheless,Nielsen's requeststhat his company be considered to takeover Jays' deliveryoperationshad been rejected over aperiod of 5 years prior to 1975.Martilla andNielsen recallthat the latter again broachedthe subject of Nielsen Cartage taking over Jays' deliveryoperationsat a meetingat the country club in May 1975.Martilla statesthatNielsen said he could perform theplant Staton was instructed by Jays' management to give Nielsen the drivers'logbooks. Staton admitsthatMartilla told him to give the logs to Nielsen andthat he did so. At this point,Iam convinced Staton wasinformed ofNielsen's purpose in the plant.13Beyond this admission,on direct examination, Timmons tended to berather vague,and seemingly evasive,about this "scuttlebutt."He agreed he"knew something was going on," but not "the nature of what was discussed."Though he denied that he "knew the semi-truckdrivers were trying to get aunion," he also agreed that was the nature of the "scuttlebutt" which heheard from branch managers and assistant branch managers(who are, asnoted previously,supervisory personnel). Timmons was uncertain as to theparticular persons who relayed this information to him,but he was certainthat he had not heard it from Japp, Sr. JAYS FOODS, INC.operationmore economically than Jays and that he(Martilla) replied that "it is still our opinion that we aredoing a pretty darn nice job with it." Martilla states, rathersummarily, that he spoke to some management peopleabout this inquiry, but clearly aroused no immediateinterest.Martilla states, and Nielsen confirms, that Nielsen againbrought up the subject at the country club on August 24.Martilla asserts he remained skeptical that Nielsen knewenough about Jays' operations to be able to say he could doa better job, and that, in any event, in order to contract outthe operation Jays would have to dispose of its tractors,trailers, and equipment. Nielsen replied that he was sure hecould purchase the equipment.Martilla states that heinvitedNielsen to visit Jays' operations to see if he couldcome up with some concrete figures upon which to make aproposal.The two witnesses assert that Nielsen visited Jays' plantduring the first week in September, observed the operation,and was given certain drivers' "logs" which he took awaywith him. According to Martilla and Nielsen about a weeklater,possibly on or about September 8 or 9, NielsenpresentedMartilla with a written proposal based upon a"representative week" in Jays' operations, July 22-August2.Martilla, on this occasion, states he introduced Nielsen toThomas Stanislawski, Jays' executive vice president andtreasurer, for discussion of the value of Jays' deliveryequipment. It is stated that they agreed to accept the bookvalue of the equipment. Martilla and Nielsen next met, asthey testified, at the country club on September 17, whenMartilla suggested that Nielsen present another proposalbased upona morerecent week in the delivery operations.Nielsen agreed to visit the plant again. Martilla says thatthe two men discussed the number of drivers Nielsen wouldemploy if he obtained the contract and that Nielsen said hecould do the job with 23 drivers. Jays was then employing26 drivers.14 In addition,Martilla,who was aware thatNielsenCartage had a bargaining agreement with theIndependent Union, expressed concern that Jay's opera-tionsmight be shut down because of a strike by NielsenCartage employees, which Martilla said had never occurredwith Jays' employees.15 Nielsen assured Martilla that heneed have no worry on that score, that Nielsen would takeappropriate action to prevent it.On September 30, Nielsen gave Martilla a second writtenproposal based upon Jays' operations for the week ofSeptember 21-27. On October 1, Martilla called Nielsenand told him "it looked like we had a deal," and thatNielsen should prepare a formal contract for Jays' consid-eration.Nevertheless,Martilla said that Jays wished to goover Nielsen's computations with him in detail because"[we] didn't necessarily agree with his computations."Nielsen delivered a written contract proposal the next day.As discussed below, the parties came to a final agreement,on October 9, subject to certain authorities which NielsenCartage was required to secure from the Interstate Com-merceCommission (ICC).14 In fact, however, the first proposal assertedly presented on September 8or 9 and the next proposal on September 30 were based on employing 22drivers.The discrepancy is not explained, nor is there any explanation ofhow Nielsen determined he could accomplish the work with four fewerdrivers.431In contrast to the above version of these events, whichtends to place much of the negotiations prior to the latterpart of September, when the truckdrivers became particu-larly active in seeking help from the Teamsters, Nielsen inhis prehearing affidavit, made December 9, refers to onlyone meeting with Martina at the country club, in the thirdweek of September; says that he was invited to and visitedJays'operations after that, "in late September;" thatMartilla asked for Nielsen's prices "at the end of Septem-ber," which Nielsen furnished, whereupon Martilla "a dayor two later" called "and said it looked as if we had a deal."At the hearing, Nielsen asserted that his affidavit was inerror. It is noted, however, that one part of Nielsen's costcomputations, which Martillaasserts(with some doubt)was presented to him by Nielsen on or about September 8or 9, is inexplicably dated October 1, 1975. From myobservation of the witnesses and consideration of the facts,I am persuaded that such contacts and discussion as mayhave occurred before September 17 were more casual andless definite than the witnesses indicated in their testimony,and thatsomelater events may have been transposed to aslightly earlier time.On October 9, Nielsen met with Martilla, Stanislawski,and Japp, Sr., with some other management personnelpresent part of thetime.After Nielsen agreed to slightlyreduce the price he was asking to perform Jays' deliveryoperation, Jays agreed to contract the operation to Nielsen.In an effort to expedite the process of securing operatingauthority from the ICC, Nielsen Cartage requested emer-gency operating rights to haul Jays products in interstatecommerce. When Nielsen, who had continued telephonecontact with Martilla in the interim, advised the latter onNovember 7 that the ICC had granted the necessaryauthority,Martilla pressed Nielsen to take over immediate-ly.Nielsen advised Martilla that this could not be donebefore November 17.On Friday evening, November 14, Jays' truckdrivers wereassembled at the plant where they were advised by Martillathat Jays' delivery operation was being taken over byNielsen on Mcnday and that their employment with Jayswas terminated. Martilla introduced Nielsen who told themthat he intended to hire as many of them as he could.Nielsen stated that he would require 22 or 23 drivers for theoperation, but that, under Nielsen Cartage's contract withthe Independent Union, certain employees of NielsenCartage had the right to bid on this new work, and he wouldnot know until the next day the full number who woulddesire to transfer. Nielsen made arrangements with the mento come to his office the next day to make application foremployment.The contract between Jays and Nielsen Cartage for theperformance of Jays delivery operation became effectiveNovember 17.15 Jays' management apparently had a constant concern that umomza-tion of its employees would lead to interruption of its operations andopposed union organizing efforts on that ground, as set forth in literaturedistributed to the driver-salesmen. (G.C. Exh. 16) 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Jay's reasons for contractingout itsdeliveryoperationAccording to Martilla and other management witnesses,Jays decided to contract out its delivery operation for threereasons: (1)Nielsen's figures indicated that Jays might saveconsiderablemoney;(2) sale of Jays' equipment wouldreleasea considerable amount of capital invested inequipment;and (3)Martilla would be relieved of responsi-bility ofoverseeingthe deliveryoperation.(1) Projectedsavings.At one point,as has been noted,Nielsen prepared an estimate of his price for performingJays' delivery operation for the week of July 27-August 2.Based on using 22 drivers, Nielsen estimated he would havecharged Jays $21,232.01 for that week. Jays' recordsshoweda costof $23,203.32 for that week. A worksheetdrawn up by Stanislawski also showed that, for the first 35weeks of1975,Jays' cost for the deliveryoperationaveraged$22,552.22 per week. A second estimate made byNielsen for the week of September 21 to 27 was that NielsenCartago could have performed the operation for that weekfor $18,492.80, based on a payroll of 22 drivers. Noevidence was presented as to Jays' costs for this latter week,as was donefor the priorweek,so no comparison can bemade. Assuming there was a typical week in Jays' deliveryoperation, the week of September 21-27 would not seem tobe one of them.It is noted from Stanislawski's 35-weekanalysis (Resp. Exh. 13) that weekly delivery costs tendedto vary widely. Martilla testified that he and Stanislawskiwere sure that Nielsen could not save Jays as much asindicated,but said that the figures indicated that therewould bea saving.At the hearing General Counsel objected to Respondent'soffer to prove that Jays had actually enjoyeda saving in itsdelivery operationsinceNielsenCartage took over, Theobjection was sustained on the ground that Respondent'smotive must be determined as of the time the operation wascontractedout, not byits subsequent experience. Jays'counsel agreed that, even if the evidence showed that Jayshad made a mistake and had not saved any money, this factwould not have probative value in assessingJays'motive.Since the hearing,however,Ihave had access toJaysFoods, Inc., supra,which was not cited to me at the hearing.As noted in that case,theTrialExaminer based hisdecision,in part, on the fact that Jays made no comparisonof costs either before or after contracting out its mainte-nance operation.While I am not persuaded that my rulingat the hearing was wrong,Ihave given careful consider-ation to the facts Respondent states it would have proved ifit had been permitted.According to this offer, Stanislawskicompared Jays' experience from January through March1975 with payments made to Nielsen Cartage for deliveryservicesfor thesame periodin 1976.Stanislawskifurtheradjusted Jays' costs by taking into account the 32-cent raisegiven in October and a second 32-cent raise which it is16The union scale referred to was not identified.Manifestly it was notthat of the Independent Union for that union was not seeking to organizeJays at the time.itStanislawski at a later point denied that the word"union"came up inhis discussions with Martilla in reference to these matters and asserted thathe was sure that he"never discussed the union scale in any of [his]computations"On direct examination,Stanislawski admitted such aallegedwould have been given the drivers by Jays inJanuary 1976. It is stated that the figures show an averagesaving of roughly $1,000 a week on such a basis. (GeneralCounsel, of course, had no opportunity to cross-examinethis material.)Notably,moreover, Stanislawski went further in hiscomparative cost analysis: he felt impelled, or was request-ed by Martilla, to make an analysis of how much more Jays'delivery operation would have cost (and consequently howmuch more it saved by farming it out) if Jays had beenpaying theunionscaleduring this period.16 This, obviouslyseems to indicate, contrary to Jays' insistence, the employ-ees'abortive attempt to secure representation by theTeamsters was a factor in the decision to contract out thedelivery operation. Two instances of testimony by Jays'management bear significantly upon this issue.In the midst of testifying about his discussion withMartilla concerning the figures in Respondent's Exhibit 13,and the possible savings which it indicated, Stanislawskistated, "Well, we discussed about the 32 cent an hour,which would be additional savings and then plus anotheradditional that was promised to the drivers at the timeandwe also discussed that should we get involved in paying the menmore, sayunionscale at the time,which I don't know what itwas, I think about $7 and some cents there, the savingswould be greater." (Emphasis supplied.) This conversationclearly took place before September 30, for Stanislawskispecifically places his next following conversation withMartilla at "the latter part of September. I'd say aboutSeptember 30." 17Also bearing on this issue is the testimony of Japp, Sr.,with respect to his conference with Martilla and Stanislaw-ski, in early October, when Japp apparently gave hisconsent to contracting out the delivery operation to NielsenCartage. In the course of testifying about the discussionsthat day, Japp testified, "I can't remember anything thatwas said, but I know that we did say that if we could get outof the trucking business and give it to somebody who knewhow to do it, we could then get back to selling ourmerchandise which we knew something about,becausegoing through all these litigations, why it was taking up a lot ofour time and costing a lot of money that we didn't have.... "(Emphasis supplied.) Japp later stated that he was "refer-ring to the litigation that we had with the driver-salesmenan d the union, and stuff like this that we went throughbefore, and it costs a lot of money." 18 Inthe circumstances,and upon the record, I fmd that this statement referred toconcern over union activities of the truckdrivers. I do notcredit Japp's testimony to the contrary.c.The contract; present operationsThere is no evidence of ownership or control by NielsenCartage or its management in Jays, or by Jays or itsmanagement in Nielsen Cartage,other than the terms of thediscussionof the "union scale"in connection with his most recentcomputations made at Martilla's request in preparation for hearing of thismatter18 Japp denied that this statement indicated concern about possiblelitigation involving the truckdrivers, but admitted that the litigation concern-ing the driver-salesmen had been completed at this time. JAYS FOODS, INC.contract which they executed on November 17. The recorddoes show that the close personal r('. itionship between theparties permeated their contractual dealings. Thus, afterJays' management succeeded in getting Nielsen to slightlylower his price, Japp, Sr., admonished Nielsen to be sure ofhis figures, saying that because of their personal relation-ship he did not want Nielsen to be hurt by their deal.As part of the contract, Nielsen Cartage paid Jays$62,632 for the tractors purchased from Jays; $22,569.06 forparts, supplies, and equipment; and agreed to pay Jays$76,448 for Jays' trailers, payable at the rate of $1,830.66per month over a 4-year period. The record shows thatthese sums had been paid as agreed up to the time of thehearing. It appears that Nielsen has acquired the two dieseltractors which had formerly been leased by Jays, and haspurchased the three trailers which Jays had previouslyordered.Since November 17, the equipment used in transportingJays' products has been kept on Jays' premises, as was thecase before the contract was made. The truckdrivers, nowemployed by Nielsen Cartage, report to Jays' plant, asbefore,where they are daily dispatched by a dispatcheremployed by Nielsen Cartage from an office on Jays'premises. (There is no indication ofanycharge to Nielsenfor use of Jays' premises.) The employees are covered byNielsen Cartage's contract with the Independent Union,have been required to join that union by the terms of theagreement, and appear to receive better wages and benefitsunder that contract than they received from Jays. However,itmay be that their seniority rights are less.Under the provisions of paragraph 1(c) of the contractbetween Jays and Nielsen Cartage, the agreement can becancelled upon 30 days' notice in writing by either party.Nielsen Cartage agrees to give Jays exclusive use of certainlisted vehicles from November 17, 1975, to November 17,1980, with the right of Jays to repurchase the vehicles atcertain annual periods in accordance with stated condi-tions.The contract sets forth the rate which Nielsen willcharge for each vehicle per week, with provisions forincreased or decreased charges according to the conditionsset forth.4.Analysis and conclusionsThe facts in this case are convincing that Jays subcon-tracted its delivery operation and discharged its driversbecause of their union activities.For a considerable number of years, Jays had resistedefforts of outside cartage firms to take over Jays' deliveryoperation notwithstanding arguments to the effect that suchfirms could do the work more economically and efficiently.It is plain that Jays considered it important to retain in itsown hands the flexibility of immediate control and supervi-sion of the daily operation carrying its fragile products toi9For reasons previously noted, I have found that the discussionsbetween Nielsen and Jays with respect to the former taking over Jays'delivery operation did not become serious until the late part of September,when the employees began contacting the Teamsters, leading to a tentativedecision on October 1, and a firm decision on October 9, to contract out theoperation20 In the only other successful organization of Jays' employees by a unionnot favored by Jays, the Company also contracted out the maintenanceoperation involved there. Though the Independent Union once briefly433the various distribution points. AsMartilla put it, Jaysconsidered that "we aredoing a pretty darn nice job with[the delivery operation]." Jays' business success indicatesthis was anunderstatement.Why then did Jays in the fall of 1975 suddenly sell itstrucks and subcontract out its delivery operations? 19 Theanswer isclearly indicated in Jays' hostility to the employ-ees' activities on behalf of the Teamsters, by the threats byvarious supervisors and management that the deliveryoperation would, indeed, be contracted out and the truckssold (or that the doors would be closed) because of theemployees' union activities, and by the testimony of Japp,Sr., and Stanislawski, as found above, to the effect that thepossibility of the Teamsters coming in was a substantialfactor in the decision to subcontract the operation.20In defense of its action in subcontracting out the work,Jays contends that when it did so it was unaware of thedrivers' union activities, and, in any event, was motivatedby the financial savings and operational benefits to besecured.The overwhelming evidence is that the drivers'union activities were well known to Jays' management andsupervisors, and I so find. While I find the cost comparisonsrelied upon by Jays to be something less than accuratepresentations of probable savings by contracting to Niel-sen,21 I have no doubt that some dollar savings may havebeen realized by Japp. I do not believe, however, that Jayswould have departed from 35 years of highly successfulbusinesspractices, abandoning its complete control over acomplex delivery system, involving speedy dependabledelivery of fragile perishable products which require specialhandling by experienced personnel, but for the advent ofthe drivers' effort to bring the Teamsters into the operation.In addition to the factors which have been previously setforth, I note that although Jays claims negotiations wereinitiated inMay with Nielsen concerning contracting outthis operation, and though Jays assertedly found it neces-sary to cut back on expenses between May and Julybecause of adverse market conditions, no effort was madeduringthat periodto act on Nielsen's contention that hecould perform the deliveries more economically than Jays.However, after the drivers began their union activity, thenegotiationsbecame accelerated and the decision made.The applicable legal principles have recently been setforth inN.LR.B. v. Townhouse T. V. & Appliances, Inc.,531F.2d 826 (1976), as follows:It is well settled that an employer violates Section8(a)(3) and (1) of the Act by subcontracting part of anintegratedbusinessand dismissing the persons em-ployed therein if the action is motivated at least in partby antiunion considerations.N.L.R.B. v. National FoodStores, Inc.,332 F.2d 249 (7th Cir. 1964);N.LRB. v.George Roberts & Sons,Inc., d/b/aThe Roberts Press,451 F.2d 941, 945-946 (2d Cir. 1971). Of course, asrepresentedJays'truckdrivers, when the driversrejected the deal made bytheCompanyand the IndependentUnion, the latter withdrew. Theemployees were told byMartillathat Jays still favored the IndependentUnion.21In each case estimatesof yearly savingswere madeby extrapolatingNielsen's estimate based ona singleweek'sactivity. The assertedexperienceafter contracting to Nielsen is based on noncomparableperiods which is alsoprobably affected by changes in Jays'business activities 434DECISIONSOF NATIONALLABOR RELATIONS BOARDTownhouse argues, the converse is true, i.e., an employ-er does not violate Section 8(a)(3) and (1) if he makes adecision to subcontract solely for sound businessreasons.Jays Foods Inc. v. N.L.RB.,292 F.2d 317 (7thCir. 1961);N.L.R.B. v. Rapid Bindery, Inc.,293 F.2d170, (2d Cir. 1961).Based upon the above, and the entire record in this case, Ifind that Jays, by contracting out its delivery operations toNielsen and by discharging its truckdriver employees, 22 onor about November 14, because of their union activities,violated Section 8(a)(1) and (3) of the Act.D.Case 13-CA-14890The allegations of the complaint in Case 13-CA-14890assert that Respondent Nielsen Cartage refused, on orabout November 15, to hire Siebert Kuiken, Robert Lull,JamesPaluch, Henry Goodman, and Richard McCormick(who were among the drivers discharged by Jays the daybefore) because of theirunionactivities.Nielsen, on November 14, requested that all of Jays'drivers who wished to work for Nielsen Cartage appear forinterviews at his office the next morning. As the menarrived, theywere requested to fill out employmentapplications and were then interviewed in groups. Laterthat afternoon, Nielsen or another agent called the appli-cants to inform them as to who had been rejected and whowould be employed. At thattime,eightNielsen Cartageemployees had bid to transfer to the work at Jays. Nielsenhired 15 of the applicants from Jays. Among those not hiredwere the five named in the complaint. These were amongthe oldest, and presumably the most experienced, employ-ees inJays' delivery operations.23 These five were also inthe front rank of the employees seeking Teamsters repre-sentation.Nielsen'sassertedreasons for deciding which of theapplicants he would hire leave much to be desired. At thehearing, and in his prehearing affidavit, Neilsen assertedthat he relied upon (1) his examinationof the drivers' logs,(2) records from the State of Illinoisshowingthe drivers'moving violations (MVR's), and (3) his interviews with thedrivers. However, General Counsel proved, and counsel forNielsen Cartage concedes, that Nielsen had not receivedthe MVR's on November 15 when themen wereinformedas towho would be hired and who would not. Nielsen neverexplained how the drivers' logs (involving hundreds ofpieces of paper), which he last examined on September 30for the purpose of making a cost proposal to Jays (and notfor the purpose of determining who should be hired), aidedhim in making his selections. Nor did he point out thefactors in the interviews which influenced his decision.2422These employees are. SiebertKuiken,RichardMcCormick, JackWhalen, Paul Knott, Albert Philp, Robert Lull, Henry Goodman, ThomasRichards,CharlesDietz, James Paluch,Robert Vitner, GaryRedelsperger,CharlesVogel, John Short, Gerald Dildine, CharlesMerrick,RaymondPrince, James Chapman,DennisAltgilbers, Edward Sallay, Craig Mullins,LawrenceRossi, David Butkus,Raymond Hansen,Lauren Hodson, RonaldDavis.23Kuiken wasIst inseniority,McCormick 2d, Lull 7th,Goodman 8th,and Paluch 1 I th, among 26employees.24Counsel for NielsenCartage indicates that Nielsen relied also onGeneral Counsel contends that Nielsen was informed byJays of the identity of the five union adherents and accededto Jays' request that these five not be employed. This isdenied by Nielsen. The key to General Counsel's conten-tion is the testimony of Lull, which I credit, that onNovember 15 Supervisor Staton told Lull that during theweek previous Nielsen had come to him with a list of drivershe wasgoingto employ; that Staton told Nielsen that therewere drivers on the list who Staton would not employ; andthat Nielsen replied that was "the way Si[Martilla] wantedit." 25General Counsel contends that this may be acceptedas an admissionagainst interestbinding on both Jays andNielsen Cartage.There is no showing in this record of any connectionbetween the two Respondents other than long-term andapparently deep friendship of their managements and thecontractual relationship between them which is the subjectof this case. There is no common ownership, nor interlock-ing directors or officers. Nor is there any showing of acommon labor relations policy or joint control overemployees of either of them, except as may inhere in theircontractual relationship. Staton is shown to be a supervisorof Jays, but not of Nielsen. In the circumstances I find thatStaton's statementto Lull cannot be held an admissionbinding on Nielsen. Though General Counsel's evidenceraises strong suspicions that Nielsen failed and refused tohire the five named drivers on November 15 because oftheir union activities, it does not prove the allegation of thecomplaint and I shall recommend that it be dismissed.26E.Case 13-CA-14955The complaint in Case 13-CA-14955 alleges that Jaysdischarged Edward Olson on December 1, 1975, because ofhis union or other concerted activities protected by the Act.1.Olson's union activitiesEdward Olson had been employed by Jays as a driver-salesmanat Jays'West Branch for over 20 years. In 1975,Olson contacted the Retail Clerks Union in an effort tohave that union organize Jays' driver-salesmen,persuadeda number of his fellow workers to meet with representativesof the Retail Clerks, and secured signed authorization cardsfrom a majority of his fellow workers at the West Branch.These activities were open and carried on largely aroundtheWest Branch. The employees' activities on behalf of theRetail Clerks, as had the truckdrivers' activities on behalf oftheTeamsters,camereadily to the attention of Jays'supervisors.Thus, the branch manager, Brand, quicklyfound out about the employees' meeting with the union. Ifind that Jays' management was aware of Olson's orga-nizing activities on behalf of the Retail Clerks.informationin the drivers'applications.Nielsen assertsthat after theinterviews,he "sat in myoffice with the applications and determined which15 driversIwas going to hire." This was not mentionedin hispreheanngaffidavit.I am persuaded that thiswas an afterthoughtat the hearing.25 Staton admittedspeakingto Lullon this occasion,but denies sayingthat he had spoken with Nielsen aboutthe selectionof drivers.Both Statonand Nielsendeny that they had a conversation such as that related in Lull'stestimony.26The record shows that the five men havesincebeen hired by Nielsen inJanuary 1976. JAYS FOODS, INC.At the election conducted by the Board on October 2,1975,Olson was the union observer at the West Branch. Aspreviously noted, the Retail Clerks lost the election. Afterthe election was concluded, according to Olson's creditedtestimony, Japp, Sr., approached him and extended hishand in a handshake, and in an unfriendly insincere tonesaid, "Thanks a lot, Ed."272.Events leading to Olson's dischargeThe incidents which allegedly triggered Olson's dischargeconcerned the manner in which he served two customers onhis route-a Jewel store and a National store-on Friday,November 28, the day after Thanksgiving, and his failure tocome in to work on Saturday, November 29, to serve thesetwo customers.Jays' branches are not normally open on Saturday, forthe driver-salesmen normally work a 5-day week. The rulewith respect to a week in which a holiday falls is somewhatdifferent.Although Jays'witnesseswere not altogetherconsistentwith respect to whether the rule had beenchanged in 1975, they were agreed in general that driver-salesmen werepermitted to work a 4-day week in a week inwhich a holiday fell on a working day, provided the driver-salesman had provided for his customers' needs, that is,took care of his 5-day schedule in 4 days.28 Branches arenormally open on Saturday in a week in which a holidayfallson a working day and salesmen may service theircustomerson that day.On Friday, November 28, Olson arrived at the Jewel storeon Mannheim Road on his route at 2:10 p.m.29 Thereceiving clerk at the store refused to accept delivery ofJays' products on the ground that receiving hours at thestore ended at 2 p.m. Olson sought permission from thestore manager to make the delivery and was refused. Earlierin the day, at the National store on his route, Olsonexaminedthe Jays' products on the shelves, determinedthat there was a sufficient amount for the weekend, and didnot deliver any additional products.30After returning to the West Branch that afternoon, Olsonperformed his normal end-of-week paperwork, ordered hisproducts for the following Monday delivery, loaded histruck, and was checked out by Branch Manager Brand.Brand noticed that no sale was listed for the Jewel store(stated to be the largest account on Olson's route), andasked Olson about it. After Olson explained, Brand gave anoncommittal reply, indicating that he was satisfied withthe explanation.31 Olson signed out, telling Brand, "Goodnight. See you on Monday." Brand, however, denies that heknew that Olson had made out his weekend inventory, ormade his Monday order (but none for Saturday), or that heheard Olson say he would see Brand on Monday, thus, ineffect, contending he had no reason to know, on Friday27 In making this finding, I have considered Japp's apparent denial of thistestimony28Each driver is scheduled to visit each customer on his route on adesignatedday of theweek. In a holidayweek, the dnver-salesmanhad to fitinto his schedule the customers missed on the day of the holiday.29 Jays claims it was told by the store manager that Olson arrived at 220p.m. The pIoint is not important.Olson's is the only direct testimony on thepoint andcredit it. As will be noted hereinafter, I am persuaded that Jays'witnesses tended to overstate or exaggerate Olson's shortcomings.30Again, Jays claims that it was told Olson had not been seen at theNational store. Olson's direct testimony is credited.435afternoon, that Olson was not coming in on Saturdaymorning. Brand admitted, however, that Olson's records,which he had before him, did not contain certain markingswhich were customary to indicate that Olson intended tovisit the Jewel store the next day.On Saturday, November 29, 7 of the 24 driver-salesmenat the West Branch came to work. Brand checked therecords of the remainingsalesmen, and made notes of sevencustomers for whom nosales wereshown for Friday. Brandasked Donald C. Skafgaard, the assistant branch manager,to investigate three of the stores listed, including the Jeweland National stores on Olson's route, Brand stating that hewould takethe remainingfour. Skafgaard later reportedthat the Jewel storewas almostcompletely out of Jaysproducts, and the manager would not accept a laterdelivery that day. He reported that the National store was"out of product," and that he would replenish the stock atthat store. Skafgaard also returned to the West Branch topick up more product to be delivered to the third store onhis list,which also had not been served on Friday byanother driver-salesman.32 Brand statesthat the four storeson his list were adequately supplied.Brand spoke with Olson when the latter came to work onMonday, December 1, and advised him that he wassuspended until further notice. Brand states that he thenspoke with Skafgaard, who told him that this was an"[i]mpossible situation . . . he just doesn't do the job,hasn't done the job for this week, and this Jewel, we havenever had a situation like this. We not only lose the businessfor the entire weekend, but we might even lose theaccount." Skafgaard went even further in his testimony,assertingthat he told Brand that Jays might lose the entireJewel account and the entire National account because ofOlson's failure to serve these customers on Saturday.I doubt that these things were said as reported. In the firstinstance,Skafgaard had actually worked at the WestBranch for only a very few weeks as assistant branchmanager,previously having beena salesmanat anotherbranch, and would hardly have been quite so assertiveabout past experience at the West Branch. Further, asshown by Brand's testimony of his conversation withMartilla set forth hereinafter,Brand seemsaddicted to theuse of "impossible" to score the point he is trying to make.Lastly, I do not believe that the two men were concernedabout losing these accounts as stated. The National storewas served on Saturday, and no difficulty was experiencedin supplying the Jewel store on Monday, December 1.After suspending Olson, Brand then called Martilla,advising him of the situation involving the Jewel andNational stores on Olson's route. Brand states that he toldMartilla that Olson was "not trying," and was working"with the least momentum possible. The results the same,the least. It's an impossible situation." According to Brand,3iOlson saysBrand merely replied,"Oh," indicatingthat he wassatisfied.Brand assertsthat hesaid, "Okay, well take care of it "32Thisdriver-salesman was not criticized or disciplinedfor failing toserve this customeror fornot coming in onSaturday Skafgaard carefullyexplained thatthe delivery to thisthird store was notreally necessary, incontrastto thesituationat Olson's customers.The explanation was less thanpersuasive.Thus, ifthe third store needed additionalstock, as seems to havebeenthe case,since Skafgaard made a specialtrip for this purpose, I wouldhave expected that the othersalesman wouldhave atleastbeen criticized. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartilla agreed that it was "an impossible situation," andasked what Brand wanted to do.When Brand insisted uponOlson's immediate termination,Martilla stated,he suggest-ed a lighter penalty, pointing out that Olson had to beemployed 4 more weeks to get his yearly bonus, which hewould lose if discharged before the end of the year. Martillafinallytold Brand to write up Brand's recommendation forOlson's termination and to transmit it to Martilla.Olson was discharged by Brand in a telephone call laterin the day, on December 1.3.The asserted reasons for Olson's dischargeBrand testified that the reasons for Olson's dischargewere set forth in the termination of employment memowhich he submitted to Martilla on December 1. This stated:Very poor sales, lowest in West Branch. Caused by leastamount of on jobsalestime, 4 days only week of11 /29/75. He allowed two accounts, one Jewel and oneNational, to be out of stock on Jays items for the week-end 11/29 & 11/30 due to no-sale by him 11/28/75.sssssNo arrangements made by E. Olson for delivery ofproduct on Saturday 11/29/75. He knowingly permit-tedand approved out of stock for Customers &resultant loss of sales to Customers&Jays when hechecked out for the week 11/29/75 disregarding oppor-tunity available for completing his Route Sales on11 /29/75,increasing his sales commissions and satisfy-ing Jays Customers.The memo further stated that Olson was not recommend-ed for reemployment.Brand further testified that Olson was the first or amongthe first, to check in every day; that he "was continuallytwenty-four" among the driver-salesmen at theWestBranch in dollar volume of sales; that Olson brought invery little new business; and that Brand frequently spoke toOlson about these matters,to which, Brand stated, Olsonwould reply that he was doing the best he could, and that hehad all the retail outlets on his route. Martilla testified thatBrand had also told him that "some years prior," whensomeroutes opened up, "Olson had not bid for routes onwhich he could have made considerably more money."RespondentJays furtherasserts thata comparison ofOlson's production for the period from July until he wasterminated with his replacement's production for the periodfromDecember until mid-April 1976 shows that thereplacement produced a higher dollar volume of sales 33Upon analysis, however, most of these criticisms do notappear to stand up well. While Olson's dollar volume ofsales,with the exception of I or 2 weeks, was consistently inthe lower half of the group at the West Branch, he was not,33 In a memo apparently prepared by Brand and signed by Skafgaard,which was given General Counsel during his investigation of the case as abasis for Olson's discharge,itwas additionally claimed that Olson"Dawdledaround-A M reload-coffee-mens room-and would be among lastto leave for route"No testimony was adduced in support of thesecontentions34Thus, while Olson was ranked 24th in 22 weeks during the 2-yearasBrand testified, "continually twenty-fourth" (indeed,during much of the time referred to by Brand there wereonly 23regular routesat the West Branch).34 While Branddid not seem too certainon cross-examinationabout thenew accounts which Olson had brought in, he did agree thatjust before Olson was discharged, Olson had solicited andsecured a good new account which was thereafter served byhis replacement.Whileranking salesmenby dollar volume may be a usefultechnique to incite sales competition among thesalesmen, itis not a veryaccurateway to compare actual effort. Thus,the record indicates that the various routes are different insizeand salespotential.This is borne out byBrand'scommentthatOlson could have bid on other routes onwhich he could have made considerably more money. It isfurther noted, as set forth below, that Olson's replacementcontinued to have lowrankingsamong the West Branchsalesmenafter Olson's discharge.The contention that Olson's replacementperformed moresatisfactorily than Olson seems highly questionable. Theperiods and the conditions compared are very different.Among otheritems,the replacement is credited withincome from the good new account secured by Olson justbefore his discharge. Moreover, it is noted that, for the first21weeks after Olson's discharge, the replacement wasranked 24thamongWest Branchsalesmenon 8 occasions,and on 9 occasions was ranked between 20th and 23d.Olson's failuresomeyears ago to bid on a more lucrativeroute may (or may not) indicate a lack of sales aggressive-ness on hispart, but he was obviously privileged to use hisseniority in this wayso long ashe properly covered theroute that he did bid on.Respondentargues initsbrief that Olson's productionwas affected by the fact that he ate lunch at home aboutthreetimes aweek (Olson stated that his home wasconvenient to his route), instead ofeating in a restaurantalong the way, and by Olson's admissionthat hesometimesrested for short periods at home. However, it is not shownthat this prevented Olson from adequately covering hisroute.Thereisnoevidence of any occasion prior toNovember 28-29 that Olson may not have properly servedany customer on his route. Nor is there any showing thatJays was aware that Olson stopped by his home during theday, except for a conversation between Skafgaard and Lullat a New Year's Eve party in 1975, after Olson wasdischarged.35Lull testified that he had a conversation with Skafgaardat a New Year's Eve party in 1975, at the home of anotherformer truckdriver for Jays, in which, in response to queryfrom Lull, Skafgaard told him (Lull) that Martilla hadinstructed Skafgaard to follow Olson because he wasprounion and becausehis saleswere down; that Skafgaardhad caught Olson at home at 11 o'clock in the morningwhen he should have been on his route; that Skafgaard hadchecked a few of Olson's big stores and found they were outperiod referred to byBrand, and was23d in 25 weeks,he wasranked 22dduring 16 weeks,21st during 15 weeks,20th during11 weeks,19th during 4weeks,15th during3 weeks, and in I week each wasranked 3d, I Ith, 12th,16th, 17th,and 18th among the diver-salesmen at the West Branch.35Counselfor Jaysasserted that there was common talkat the WestBranch that Olson went home duringthe day to care forhis pigeons. Therewas noproof of such gossip.Olson deniedthat he did so. JAYS FOODS, INC.of merchandise;and that Olson'sreplacement with 3months' experience with Jays had higher sales than Olson;and that Jays "was going to court" on January 7 withrespectto Olson3eSkafgaard denied Lull's testimony,except that he statedhe had"no recollection"of telling Lull about meetingBoard agents about the Olson matter.Skafgaard furtherdenied that anyone had discussed Olson's union activitieswith him, or that anyone had told him to follow Olson, orthat he had done so. I credit Lull. He not only seemed to bean honest witness,as has been noted,but his testimony isconsistent in detail with the record as a whole.4.Analysisand conclusionsRespondentJays'motive for discharging Olson presentsa very disturbing problem.Olson clearly failed to serve aJewel store,the largest customer on his route,on November28 (perhaps without his fault),and also failed to come in onNovember 29to serve that customer.37 I have nodoubt thatthis would be upsetting to the managementof Jays,though,as I have noted,Ibelieve the testimony on this score wassomewhat exaggerated.In such circumstances,the dis-charge of a new employee might not be noteworthy,although the record indicates that the discharge of driver-salesmen by Jays is not frequent. However, the discharge ofa salesmanwith over 20 years' seniority who apparentlyhad never done anything like this before requires closerconsideration.38 Indeed,the record shows that BranchManager Brand had developed such an hostility towardOlson that he was unwilling to permit Olson to continue atwork for the 4 more weeks necessary that he might get hisyearlybonus.Jays seeks to accountfor that hostility byshowing that Olson's dollar volume was usually near thebottom of those driver-salesmen employed at Jays' WestBranch, which Jays attributes to a lackadaisical attitude onOlson's part. On the other hand, the record shows that Jays'management was aware that Olson's route as such was alow-producing route 39 Notwithstanding Brand's testimonythat he constantly spoke to Olson about his production-which is fairly normal procedure in respect to salesmen inthis type of industry-there is no evidence that Olson wasin any danger of losing his job prior to his activities onbehalf of the Union and his serving as one of the observersat the election on October 2.As has been found, Jays is clearly hostile to unionizationof its operations. The record further shows that Japp, Sr.,Jays' chief executive officer, was concerned over the marginof the Company's victory over the Retail Clerks in theelection, and indicated his personal displeasure at Olson'srole, immediately after the election. The fact that BranchManager Brand was actively seeking to secure a reason todischarge Olson is shown by Skafgaard's admission to Lullafter Olson was terminated.36 In fact, Jayshad an appointment to meet with representatives of theRegional Office on January 7 to present Jays' defense to the charge thatOlson had been discriminated against.37 1 am not so sure,notwithstanding AssistantManager Skafgaard'stestimony,that Olson failed to serve a National store on that occasion.38The record shows that in one other case a driver-salesman was givenone or more warnings before discharge.437RespondentJaysmanifestlyhad the right to dischargeOlson because he was a poor salesman,or for failing toserve his customers,or for notbeing aggressiveenough, ifsuch was the case. However, on the basisof the aboveanalysis and the recordas a whole,I am convinced thatOlsonwas dischargedfor hisunionactivities and thereasons advancedby Jays arepretexts. It is therefore foundthatRespondentJays, by thedischargeof Edward Olson,violated Section 8(a)(1) and (3) of the Act 40CONCLUSIONS OF LAW1.Respondent Jays Foods, Inc., and Respondent Niel-sen Brothers Cartage Co., Inc., are each an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Chicago Truck Drivers, Helpers and WarehousemenWorkers Union (Independent); Local 705, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America; and Retail Clerks Union Local1550, affiliated withRetailClerksInternationalAssocia-tion,AFL-CIO,are each a labor organization within themeaning of Section2(5) of the Act.3.By ceasingits deliveryoperations,selling itstrucks,and contracting out its delivery operation to RespondentNielsen Cartage because of the union activities of JaysFoods' employees,Respondent Jays Foods engaged in andis engaging in unfair labor practices in violation of Section8(a)(1) and (3) of the Act.4.By discharging the following named employees onNovember 14, 1975, because of the union activities of itsemployees,Respondent Jays'Foods engaged in and isengaging in unfair labor practices in violation of Section8(a)(l)and(3)of the Act: Siebert Kuiken, RichardMcCormick, JackWhalen, Paul Knott, Albert Philp,Robert Lull, Henry Goodman, Thomas Richards, CharlesDietz, James Paluch, Robert Vitner, Gary Redelsperger,Charles Vogel, John Short, Gerald Dildine, Charles Mer-rick,Raymond Prince, James Chapman, Dennis Altgilbers,Edward Sallay, CraigMullins,Lawrence Rossi, DavidButkus, Raymond Hansen, Lauren Hodson, Ronald Davis.5.By discharging Edward Olson on December 1, 1975,because of his union activities, Respondent Jays Foodsengaged in and is engaging in unfair labor practices inviolation of Section 8(axl) and (3) of the Act.6.By threatening to sell its trucks and contract out itsdelivery operation by threatening to close its doors becauseof the union activities of its employees; by granting benefitsto its employees to discourage union activities; by threaten-ing to withhold benefits because of employee unionactivities;and by coercively interrogating its employeesconcerning union activities, Respondent Jays Foods en-gaged in and is engaging in unfair labor practices inviolation of Section 8(a)(1) of the Act.39Notwithstanding the somewhat higher dollar volume produced byOlson's successor on the route, the successor continued to rank low amongthe salesmen at the West Branch.90 In coming to this conclusion,Ihave noted and considered Jays'argument that no other election observer for the Retail Clerks wasdischarged.It is not necessary that Respondent dischargeevery unionadherent to effectively chill union activities among the employees. 438DECISIONSOF NATIONAL LABOR RELATIONS BOARD7.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.8.Except as found hereinabove,Respondent JaysFoods did not engage in unfair labor practices as alleged inthe complaints in this matter.9.Respondent Nielsen Cartage did not engage in unfairlabor practices as alleged in the complaints in this matter.THE REMEDYIt having been found that Respondent Jays Foods, Inc.,has engaged in certain unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act,I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that Respondent Jays Foods, Inc.,unlawfully discharged Edward Olson, it will be recom-mended that Respondent Jays Foods,Inc., offerOlsonimmediate and full reinstatement to his former job, or, ifsuch job no longer exists, to a substantially equivalent job,without prejudice to his seniority and other rights, privileg-es, or other working conditions,and make him whole forany loss ofearningsor benefits suffered by reason of suchdiscrimination, by payment to him of a sum of money equalto the amount he would have earned from the date of histermination as found herein to the date of Respondent JaysFoods' offer to reinstate him as aforesaid,less his netearnings during that period, in accordance with the Board'sformula set forth inF.W.Woolworth Company,90 NLRB289 (1950), with interest thereon at the rate of 6 percent perannum,as setforthinIsisPlumbing&Heating Co.,138NLRB 716 (1962).Respondent Jays Foods having unlawfully terminatedand contracted out its delivery operation to RespondentNielsen Cartage, and having unlawfully discharged the 26employees who were employed in that operation, GeneralCounsel contends that in order to restore the situation as itwas before Respondent Jays engaged in these unfair laborpractices, Jays should be required to resume its deliveryoperation and reinstate the discharged employees withwhatever backpay and benefits lost by reason of theirunlawful discharge.This is,indeed,the Board'snormalremedy in cases such as this where ordering such resump-tion of operations would not create any undue hardship.SeeTownhouse T. V. & Appliances,213 NLRB 716 (1974),and cases cited therein. There is no showing that such aremedy would create any undue hardship here. Jaysappears to be a financially sound company; it hadconducted this delivery operation successfully for over 30years; the trucks continue to be housed on its property andused exclusivelyin itsdelivery operation as before; and thecontract between Jays and Nielsen Cartage makes clearthat the parties contemplated that Jays might well wish tobuy the trucks back and resume these operations.However,itdoes not seem to me that it is necessary toorderRespondent Jays Foods to resume the deliveryoperation (if it does not desire to do so) in order to provide41 1 am to some extent concerned as to whether their seniorityand jobsecurity may not compare with that enjoyed with Jays.a substantially adequate affirmative remedy for these unfairlabor practices. In coming to this conclusion, I am stronglyinfluenced by the fact that Respondent Nielsen Cartage hasvoluntarily hired 23 of the 26 discharged employees toperform Jays' delivery operations, apparently as before.The evidence is that their wages and benefits may be betterthan those they enjoyed before Jays contracted out theoperation.41Under the circumstances, I believe that an order requir-ing Respondent Jays Foods (1) to reimburse the 26 namedemployees for any loss of pay and benefits because of theirdischarge (in accordance with the Board's policies set forthabove) until such time as those employees obtain, or haveobtained, substantially equivalent employment,42 and (2),in the event that Respondent Jays Foods resumes thedeliveryoperation contracted toNielsenCartage, orotherwise withdraws such delivery operation from NielsenCartage, to offer those employees reinstatement to theirformer jobs, or, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to the employees' senior-ityand other rights and privileges, or other workingconditions,would constitute an appropriate affirmativeremedy.See, e.g.,Savoy Laundry, Inc.,148 NLRB 38 (1964).I shall so recommend.The complaintagainstRespondent Nielsen Cartagealleges,and General Counsel argues, that RespondentNielsen Cartage is a successor to Respondent Jays Foodswith respect to the delivery operations involved here, and assuch is responsible for remedying those unfair laborpracticeswhich relate to the contracting out of thoseoperations. It is, of course, well settled that a purchaser who"acquires and operates a business of an employer foundguilty of unfair labor practices in basically unchanged formunder circumstances which charge him with notice of unfairlabor practice charges against his predecessor"may be heldresponsible for remedying his predecessor's unlawful con-duct. SeeGolden State Bottling Co., Inc. v. N.L,R.B., 414U.S. 168 (1973).Where the purchaser cannot be chargedwith knowledge of the predecessor's unfair labor practices;however, the purchaser may not be held responsible forremedying those practices.Ramada Inns, Inc.,171 NLRB1060 (1968). The circumstances of this case arouse greatsuspicion that Nielsen knew that Jays was seeking toforestall its employees' attempts to bring the Teamsters inby contracting out the operation, but the circumstances arenot strong enough to support a finding that Nielsen knew orshould be charged with knowledge of Jays Foods' unfairlabor practices. It is therefore found that RespondentNielsen Cartage is not responsible for remedying Respon-dent Jays Foods' unfair labor practices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:42Whether employment by Nielsen Brothers Cartage, Inc., or by anyother employer, constitutes substantially equivalent employment, if indispute,can be determined in a compliance hearing. JAYS FOODS, INC.439ORDER43The Respondent, Jays Foods, Inc., Chicago,Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf ofLocal 705, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orRetailClerksUnion Local 1550, affiliated with RetailClerks International Association, AFL-CIO, or any otherlabor organization, by discharging its employees or in anyothermanner discriminating in regard to their hire ortenure of employment, or any term of condition of theiremployment.(b)Granting or promising to grant wage increases orother benefits in order to induce its employees to refrainfrom union activities.(c)Threatening to withholdwage increasesor otherbenefits to induce its employees to refrain from unionactivities.(d) Threatening to terminate its operations or any part ofits operations or to sell its equipment because its employeeshave become members of a union or have engaged inactivities on behalf of a union.(e)Coercively interrogating its employees concerningmembership in or activities on behalf of a union.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedunder Section 7 of the National Labor Relations Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Edward Olson immediate and full reinstatementto his former job, or, if that job no longer exists, to asubstantially equivalent job, and make him whole for anyloss of earningshe may have suffered by reasons of hisdischarge, in accordance with the provisions of the sectionherein entitled"The Remedy."(b) In the event Respondent Jays Foods, Inc., resumes itsdeliveryoperationswhich were contracted to NielsenBrothers Cartage, Inc., on or about November 17, 1975, orwithdraws such delivery operations from Nielsen Cartage,offer the employees named below immediate and fullreinstatementto their former jobs, or, if those jobs nolonger exist, to substantially equivalent jobs, in accordancewith the provisions of the section herein entitled "TheRemedy."(c)Make the employees named below whole for any lossof earningsor benefits theymayhave lost by reason of theirdischarge on November 14, 1975, to the date RespondentJays Foods, Inc., offersthem reinstatement,or until suchearlier time as each secures,or did secure, substantiallyequivalent employment, in accordance with the provisionsof the section herein entitled "The Remedy":SiebertKuikenRichard McCormickJackWhelanPaul KnottAlbert PhilpRobert LullHenry GoodmanThomas RichardsCharles DietzJames PaluchRobert VitnerGary RedelspergerCharles VogelDennis AltgilbersEdward SallayCraigMullinsLawrence RossiDavid ButkusRaymond HansenLauren HodsonRonald DavisJohn ShortGerald DildineCharlesMerrickRaymond PrinceJames Chapman(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to facilitate the effectuation of the Order herein.(e) Post at its plant and branch operations in and aboutChicago,Illinois,copies of the attached notice marked"Appendix." 44 Copies of said notice, on forms provided bytheRegionalDirector for Region 13, after being dulysigned by an authorized representative of Respondent, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 13, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed as to alleged violations of the Act notfound in this Decision.43 In the event no exceptions are filed as as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes.44 In the event the Board's Order is enforced by a Judgmentof the UnitedStatesCourt of Appeals, the words in the notice reading "Postedby Order oftheNational LaborRelations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "